Citation Nr: 0122394	
Decision Date: 09/13/01    Archive Date: 09/19/01

DOCKET NO.  97-27 016A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.






ATTORNEY FOR THE BOARD

C. Hancock, Counsel



INTRODUCTION

The veteran's DD Form 214 shows active service from July 1963 
to December 1963.  He also had subsequent reserve duty ending 
July 1, 1969.

This case comes before the Board of Veterans' Appeals (Board) 
from a July 1997 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) located in San 
Diego, California.


FINDING OF FACT

A psychiatric disability was not clinically evident during 
the veteran's active service or within the first post-service 
year and the probative evidence of record indicates that 
current psychiatric disability is not causally related to his 
active service or any incident therein,


CONCLUSION OF LAW

An acquired psychiatric disorder was neither incurred in or 
aggravated by service, nor may the incurrence of a psychosis 
in service be presumed.  38 U.S.C.A. §§ 1101, 1131, 1112, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has also revised the provisions of 38 
C.F.R. § 3.159 effective November 9, 2000, in view of the new 
statutory changes.  See 66 Fed. Reg. 45,620-45,632 (Aug. 29, 
2001).  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In this case, even though the RO adjudicated the claim prior 
to enactment of the VCAA, the Board concludes that the VA's 
duties have been fulfilled.  The Board finds that the veteran 
was provided adequate notice as to the evidence needed to 
substantiate his claim.  The discussions in the July 1997 
rating decision of record; September 1997 statement of the 
case; and supplemental statements of the case dated in 
October 1997 and August 2000, informed him of the information 
and evidence needed to substantiate the claim and complied 
with the VA's notification requirements.  Additionally, the 
Board notes that the RO sent the veteran a letter in May 2001 
which notes, in specific detail, the new duties brought about 
by the enactment of the VCAA.  Also, a VA Form 119, Report of 
Contact, dated in May 2001, shows that the veteran indicated 
that he had some new evidence to submit in support of his 
claim; however, review of a VA Form 8, Certification of 
Appeal, dated in July 2001, shows that the veteran had not as 
of that time submitted any additional evidence following his 
receipt of the above-mentioned VCAA "duty to assist" letter 
in May 2001.  The VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue of entitlement to service 
connection for an acquired psychiatric disorder has been 
obtained.  The RO has obtained the veteran's service medical 
records and his post-service treatment records.  Reasonable 
efforts were taken to obtain all relevant evidence identified 
by the veteran, and all evidence so obtained was considered.  
Additionally, as will be discussed below, the appellant was 
afforded a VA psychiatric examination in April 1998.  The 
Board is unaware of any additional relevant and available 
evidence.  The Board concludes that all reasonable efforts 
were made by the VA to obtain evidence necessary to 
substantiate the veteran's claim.  Therefore, no further 
assistance to the veteran regarding the development of 
evidence is required.

Furthermore, the veteran has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to service connection for an acquired psychiatric 
disability.  The discussions in the rating decision, 
statement of the case and supplemental statements of the case 
have informed the veteran of the information and evidence 
necessary to warrant entitlement to the benefit sought.  The 
Board therefore finds that the notice requirements of the new 
law and regulation have been met.  

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Factual Background

Review of the veteran's service medical records shows that no 
psychiatric disorders were noted upon his enlistment into 
active service, according to a June 1963 induction medical 
examination report; and his psychiatric status was reported 
as normal at that time.  A Report of Medical History 
completed by the veteran in the course of his enlistment 
examination shows that he denied ever having had either 
depression or nervous trouble.  Likewise, no psychiatric 
disorders were noted upon his discharge examination from 
active service in December 1963.  In addition, review of 
service medical records dated from February 1964 to February 
1968 fail to reveal that the veteran was either diagnosed 
with a psychiatric disorder or that he indicated that he had 
such a disorder.

As shown as part of a VA Form 21-4138, Statement in Support 
of Claim, dated in September 1996, the appellant indicated 
that his claimed psychiatric-based disorders were incurred 
while he served on active duty from July 1963 to December 
1963 as well as from July 1965 to July 1966, which the Board 
notes corresponds to a period in which the appellant was in 
the Marine Corps Reserves.  He also claimed to have been 
afforded psychological and psychiatric treatment after his 
discharge to the present time.  

The appellant is shown to have been undergone a psychiatric 
assessment at San Diego County Psychiatric Hospital in August 
1993.  He reported first experiencing mental illness in 1968 
when he was admitted to the psychiatric unit at Santa Barbara 
General Hospital.  He added that a full work-up at that time 
revealed that he had schizophrenic reaction, acute, 
undifferentiated.  A diagnosis of schizophrenia, residual 
type was indicated in August 1993.  

The appellant is shown to have been admitted into San Diego 
County Psychiatric Hospital in January 1994 following his 
calling "911" and reporting that he planned to hang 
himself.  He was diagnosed at that time with schizophrenia, 
undifferentiated, chronic with acute exacerbation.  An 
addendum to the above-mentioned report, dated also in January 
1994, includes diagnoses of schizophrenia, chronic 
undifferentiated; psychoactive substance abuse not otherwise 
specified; and rule out schizoaffective disorder.  The 
veteran also reported being first hospitalized in 1968 for 
psychiatric problems.  A discharge summary, also dated in 
January 1994, shows, in addition to the diagnoses listed 
above, a diagnosis of personality disorder, not otherwise 
specified.  

A private outpatient treatment record, dated in February 
1994, shows that the veteran was recently admitted with an 
acute schizophrenic episode in January 1994.  Schizophrenic 
chronic undifferentiated type and schizoaffective disorder 
were both ruled out.  

A private psychological evaluation report, dated in December 
1994, shows that the diagnoses included schizophrenia, 
residual type; amphetamine dependence, in full remission; 
cognitive disorder, not otherwise specified; and attention 
deficit/hyperactive disorder, combined type, in partial 
remission.  

Review of the postservice medical evidence of record also 
includes a response to a November 1996 development letter 
which was sent from the RO to a private physician, Dr. D. 
Patterson.  Dr. Patterson responded in December 1996 that he 
only had "ledger sheets" which showed dates of contact for 
psychiatric treatment between December 26, 1966, to December 
29, 1971.  He added that he had not retained any clinical 
records or treatment notes.  

Of record is also shown to be the report of private 
psychiatric examination conducted in March 1997 by Bruce M. 
Dow, M.D.  The report indicated that the veteran dated the 
onset of his mental illness to 1968 and the Democratic 
National Convention in Chicago, Illinois.  He added that he 
then returned to Santa Barbara, California, where he was 
hospitalized shortly thereafter.  He also reported being 
traumatized by a drill sergeant while in the Marine Corps 
reserves in 1963, and that he was diagnosed with 
schizophrenia in 1968.  The diagnoses included 
schizoaffective disorder; cocaine abuse; alcohol abuse; rule 
out attention deficit hyperactivity disorder; rule out post-
traumatic stress disorder (PTSD).

Another private medical record, dated in May 1997, shows that 
Dr. Dow reported having had treated the veteran four times.  
Dr. Dow reported that the veteran met the criteria for PTSD 
from an encounter with a drill sergeant when he was in boot 
camp.  The diagnoses included schizoaffective disorder, 
hypomanic; ADHD [attention-deficit hyperactivity disorder], 
adult type; PTSD; and alcohol and cocaine abuse.  The 
examiner added that the veteran's PTSD symptoms may have 
originated from an incident in boot camp, but that one would 
need further documentation.  

Two lay statements, dated in November 1997, are noted to have 
been received by VA in January 1998.  The statements both 
identically indicate that the veteran was visited while 
admitted into Santa Barbara Hospital (now Santa Barbara 
Medical Center) from September 4, 1968, to September 27, 
1968, and from April 23, 1969, to May 7, 1969.  The 
statements also note that the veteran was treated at these 
times for a nervous breakdown and for schizophrenia.  

In April 1998, the RO wrote the veteran, requesting that he 
complete and return an enclosed form in order that the RO 
could seek to obtain private medical records from Santa 
Barbara Medical Center.  As shown as part of a VA Form 21-
4138, dated later in April 1998, the veteran indicated that 
he had requested medical records from Santa Barbara Medical 
Center but was informed that the medical facility did not 
maintain clinical records after seven years.  As such, he 
added that these records were not available.  

A VA PTSD examination was conducted in April 1998.  Review of 
the examination report, which shows that the examiner had the 
opportunity to review the evidentiary record, indicates that 
the veteran claimed to have begun experiencing psychiatric 
symptoms in 1967.  The veteran added that he had hallucinated 
during his participation in protests associated with a 1968 
political convention and that he also "flipped out" in 
1969.  He also indicated that he decompensated in 1970 at 
which time he was hospitalized in Switzerland.  The examiner 
added that while the veteran's comments suggested some 
unpleasant experiences during his military service, they did 
not appear to be consistent with a diagnosis of PTSD.  It was 
also mentioned that the veteran did not spontaneously mention 
nor endorse symptoms of PTSD.  The veteran did, however, 
noted the examiner, report significant anxiety levels when he 
was psychotic.  The diagnoses were schizoaffective disorder; 
alcohol abuse in possible partial remission; and polydrug 
abuse in possible partial remission.  The examiner 
additionally noted that review of available records, together 
with review of the history provided by the veteran as well as 
consideration of the mental status examination findings, did 
not provide sufficient evidence for the diagnosis of PTSD.  
The examiner also indicated that it appeared that the 
veteran's primary condition was schizoaffective disorder 
which had been present on a chronic basis for many years, and 
that comments provided by the veteran and available 
information of record suggested that this condition probably 
had its onset in approximately 1967.  

A private medical psychiatric evaluation report, dated in 
June 1998, shows diagnoses of schizophrenia, residual type 
and rule out schizoaffective disorder, depressed.  

Analysis 

The veteran essentially contends that he has a psychiatric 
disorder which was incurred coincident with his military 
service, either during his period of active duty or while he 
served in the Reserves, and that therefore service connection 
must be conceded.  See VA Form 9, Appeal to Board of 
Veterans' Appeals, dated in September 1997.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2001).

If the disability is a psychosis and manifested to a 
compensable degree within one year following separation from 
active duty, service connection may be granted.  38 U.S.C.A. 
§§ 1101, 1137 (West 1991); §§ 1112, 1113 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.307, 3.309 (2000).

Service connection may also be granted for disability 
resulting from disease or injury incurred in or aggravated 
while performing active duty for training or injury incurred 
or aggravated while performing inactive duty training.  38 
U.S.C.A. §§ 101(24), 106, 1131 (West 1991 & Supp. 2001).

"Active duty" means full-time duty in the Armed Forces, 
other than active duty for training.  38 U.S.C.A. § 101(21) 
(West 1991); 38 C.F.R. § 3.6(b) (2000).  While "active 
duty" also includes other types of service, none of these 
are relevant to the facts in this case.  Id.  The term 
"Armed Forces" means the United States Army, Navy, Marine 
Corps, Air Force, and Coast Guard, including their Reserve 
components.  38 U.S.C.A. § 101(10) (West 1991); 38 C.F.R. § 
3.1(a) (2000).  The term "Reserve" means a member of a 
reserve component of one of the Armed Forces, included the 
Marine Corps Reserve.  38 U.S.C.A. §§ 101(26), (27) (West 
1991); 38 C.F.R. §§ 3.1(b)(c) (2000).

"Active duty for training" means full-time duty in the 
Armed Forces performed by Reserves for training purposes.  38 
U.S.C.A. § 101(22) (West 1991); 38 C.F.R. § 3.6(c) (2000).  
"Inactive duty training" means duty (other than full-time 
duty) prescribed for Reserves.  38 U.S.C.A. § 101(23) (West 
1991); 38 C.F.R. § 3.6(d) (2000).  Active duty for training 
and inactive duty training also include other types of 
service, but none of these are relevant to the issue raised 
by the facts in this case.  See 38 C.F.R. §§ 3.6(c) (2)-(6), 
3.6(d) (2)-(4), and (e) (2000).

The service medical records fail to reveal that the veteran 
was either diagnosed as having, or that he complained of, any 
psychiatric-related disorders during his period of active 
service.  Additionally, review of the service medical records 
also show that, similarly, the veteran was not diagnosed with 
a psychiatric-related disorder during his documented Reserve 
period of service.  

Additionally, as discussed above, the record shows that the 
veteran has a long postservice history of psychiatric-based 
treatment, and has been variously diagnosed with several 
psychiatric-related disorders, to include:  schizoaffective 
disorder; PTSD; ADHD; schizophrenia, residual type; and 
schizophrenic reaction, acute, undifferentiated.  However, 
the first documented psychiatric treatment is noted to have 
occurred in 1993, many years following the veteran's period 
of active service.  While the Board acknowledges the 
veteran's contentions, to the effect that he was initially 
treated in 1968, review of the record shows that treatment 
records reflective of such treatment have not been able to be 
obtained by either VA or the veteran.  

The Board has also considered the appellant's contentions on 
appeal, however, this evidence alone cannot meet the burden 
imposed by the Veterans Claims Assistance Act of 2000, with 
respect to the existence of a disability and a relationship 
between that disability and his service.  See 38 U.S.C.A. 
§ 5107 (West Supp. 2001).  See also Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Lay assertions will not support a 
finding on medical questions requiring special expertise or 
knowledge, such as diagnosis or causation of a disease.  Id. 
at 494-95.  

The Board notes that a private physician, Dr. Dow, as 
discussed above, in May 1997, opined that the veteran met the 
criteria for PTSD from an encounter with a drill sergeant 
when he was in boot camp.  Dr. Dow added as part of the same 
report that the veteran's PTSD symptoms may have originated 
from an incident in boot camp, but one would need further 
documentation.  Conversely, review of the above-discussed 
detailed VA PTSD examination report, completed by a VA 
physician in April 1998 following his complete and 
comprehensive review of the veteran's vast medical treatment 
history, as well as after his having examined the veteran, 
shows that the physician essentially found that the evidence 
of record did not provide sufficient evidence for a diagnosis 
of PTSD.  The Board notes that there was no indication in the 
May 1997 opinion by Dr. Dow that he formed his opinion on a 
basis separate from the appellant's recitation of his own 
medical history and background service.  See Elkins v. Brown, 
5 Vet. App. 474 (1993) and Reonal v. Brown, 5 Vet. App. 458 
(1993).  In view of these facts, the Board places more 
probative value on this April 1998 VA opinion than on the May 
1997 opinion rendered by the private physician.  

The VA physician additionally mentioned that the veteran's 
primary condition was schizoaffective disorder which probably 
had its onset in approximately 1967.  As there is no evidence 
of any type of treatment for a psychiatric disorder during 
the veteran's service, any opinion relating his current 
psychiatric disorder to service would be based on history as 
provided by the veteran, as opposed to objective 
documentation.  See LaShore v. Brown, 8 Vet. App. 406, 409 
(1995).  For this reason, the Board finds that there is no 
basis for obtaining a VA opinion regarding the etiology of 
the appellant's currently acquired psychiatric disabilities, 
as there is no reasonable possibility that such an opinion 
could substantiate his claim.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
Board finds the preponderance of the evidence is against the 
veteran's claim.


ORDER

Service connection for an acquired psychiatric disorder is 
denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

